              Case 19-70013 Document 74 Filed in TXSB on 03/08/19 Page 1 of 1



                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE SOUTHERN DISTRICT OF TEXAS
                                        MCALLEN DIVISION                                       ENTERED
                                                                                               03/11/2019
IN RE:                                 §
                                       §
BAY AREA REGIONAL MEDICAL CENTER, LLC, §                       BANKRUPTCY NO. 19-70013-EVR
                                       §
DEBTOR.                                §                       CHAPTER 7



             ORDER EXTENDING DEADLINE TO ACCEPT OR REJECT EXECUTORY CONTRACTS


              On this date came on to be heard the Trustee’s Emergency Motion to Extend Deadline to

  Accept or Reject Executory Contracts. The Court, finding that there is good cause for the

  extension, is of the opinion that the Motion should be granted in all respects.

              It is therefore, ORDERED, ADJUDGED AND DECREED that the deadline for the

  Trustee to accept or reject executory contracts is hereby extended to June 10, 2019.

                 December
                 March 08, 07,
                           20192015               ###




SUBMITTED BY:

Thomas Rice
Texas Bar No. 24025613
trice@pulmanlaw.com
PULMAN, CAPPUCCIO & PULLEN, LLP
2161 NW Military Highway, Suite 400
San Antonio, Texas 78213
www.pulmanlaw.com
(210) 222-9494 Telephone
(210) 892-1610 Facsimile

ATTORNEY FOR CATHERINE STONE CURTIS,
CHAPTER 7 TRUSTEE
{00408569}
